Citation Nr: 1331038	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  04-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2009, which denied an evaluation in excess of 50 percent for PTSD.  In December 2010, the appellant appeared at a videoconference hearing held before the undersigned.  

In a decision dated in February 2012, the Board granted an evaluation of 70 percent, but no higher, for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2012 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded, insofar as it denied an evaluation in excess of 70 percent for PTSD; a June 2012 Court order granted the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board must obtain VA treatment records dated after February 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from March 2010 to the present, to include all records of psychiatric and/or mental health treatment and/or evaluations.  To this end, the most recent records on file, dated in February 2010, show treatment at the Central Arkansas Veterans Healthcare System at Little Rock.  

2.  After completion of the above, undertake any additional development deemed necessary, including the procurement of an updated VA examination, if appropriate. 

3.  Then adjudicate the claim for entitlement to an evaluation in excess of 70 percent for PTSD.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


